DETAILED ACTION
	This office action is in response to the request for continuation filed on June 8, 2022 in application 16/692,187. 
	Claims 1, 3-11, 13-17, 19-23 are presented for examination.   Claims 1, 11 and 17 are amended.   Claims 2, 12 and 18 are cancelled.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 3-11, 13-17 and 19-23 allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner deemed claims 1, 3-11, 13-17 and 19-23 as novel when read as a whole for the limitations of providing continuous data protection in a data storage system by maintaining a database containing each data write made to a primary volume during a recovery interval and the data writes in the database include a timestamp, selecting a restore time point of any time stamp in the database and restoring the remote volume to a state of the primary volume corresponding to the restore point time by applying only data writes in the database up to the restore point time. 
It is noted that the database provide recovery for a remote volume from a selection of any data writes from the database while prior arts uses the remote volume to restore the primary volume during restoration and backup to a current timestamp without the option for a selection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 571-272-4182.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114   
Silicon Valley Regional Office
Loan.truong@uspto.gov